Citation Nr: 1402398	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for left breast gynecomastia with knots, nodules, and lipomas.

2.  Entitlement to service connection for left breast gynecomastia with knots, nodules, and lipomas.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran failed, without apparent good cause, to report for a scheduled Board hearing in April 2013 and his request for a hearing is considered as having been withdrawn.  See 38 C.F.R. § 20.702(d) (2013).

The issues of entitlement to service connection for left breast gynecomastia with knots, nodules, and lipomas and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A September 2003 rating decision denied entitlement to service connection for left breast gynecomastia with knots, nodules, and lipomas; the Veteran was properly notified of the decision but did not appeal.

2.  Evidence added to the record since the September 2003 rating decision does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for left breast gynecomastia with knots, nodules, and lipomas is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, a September 2003 rating decision denied entitlement to service connection for left breast gynecomastia with knots, nodules, and lipomas.  It was noted that the evidence demonstrated the disorder existed prior to service and was not aggravated by service.  The Veteran was notified of the decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

The pertinent evidence added to the record since the September 2003 rating decision includes the Veteran's statements in support of his claim, VA treatment reports, and a private medical opinion.  In a statement received by VA in April 2013 D.H., M.D., summarized the pertinent evidence of record and found that it was at least as likely as not that the Veteran's "recurrent, painful left breast mass(es)/gynecomastia was aggravated by his training while he served in the United States Army and has been further complicated by the painful scar tissue that developed as a result of the surgery he had while serving in the Army."  

Based upon a review of the record, the Board finds that the evidence received since the September 2003 rating decision is neither cumulative nor redundant of the evidence previously reviewed and that it raises a reasonable possibility of substantiating the Veteran's claim.  The new evidence includes a medical opinion asserting that a preexisting left breast disorder was aggravated, which was the basis for the previous denial.  This evidence is presumed to be credible for the purpose of reopening the claim.  Therefore, the claim must be reopened. 


ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for left breast gynecomastia with knots, nodules, and lipomas; to this extent the appeal is granted.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2011.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 C.F.R. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) (2013). 

VA's General Counsel has held that service connection may be granted for diseases, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  It was noted that congenital or developmental defects cannot be service-connected because they are not diseases or injuries under the law; however, if a superimposed injury or disease occurred, a resulting disability may be service connected.  VAOPGCPREC 82-90 (Jul. 18, 1990).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  The presumption of soundness, however, attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).

In this case, the Veteran's May 1968 induction examination noted gynecomastia and moderate mixed bilateral hearing loss.  An August 2005 VA examination found the Veteran's present hearing was not related to service because his hearing was normal at discharge.  A November 2011 VA examiner noted there were no accurate hearing tests results at the time of enlistment and that hearing was normal upon separation.  The audiologist found it was less likely that the current sensorineural hearing loss was a result of military noise exposure, but did not address the May 1968 induction examination diagnosis of moderate mixed bilateral hearing loss.

The Veteran's May 1968 induction examination also showed he underwent excision of left breast tissue in October 1968 and that an April 1970 report noted he had complaints of frequent left chest pain that were related to scarring from his previous surgery.  An August 2005 VA examination found it was unlikely the Veteran's gynecomastia was aggravated by service and found it was likely congenital in origin.  An April 2013 private medical found the Veteran's "recurrent, painful left breast mass(es)/gynecomastia was aggravated by his training" and "further complicated by the painful scar tissue that developed as a result of the surgery."  In light of the inconsistent opinions as to the left breast issue and the induction examination diagnosis of moderate mixed bilateral hearing loss, the Board finds that further development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a preexisting left breast gynecomastia with knots, nodules, and lipomas disorder was permanently aggravated by injury or disease during active service.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of directive #1, schedule the Veteran for an appropriate VA ear diseases examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his present bilateral sensorineural hearing loss was incurred or aggravated as a result of active.  The pertinent evidence of record should be addressed, including the May 1968 induction examination diagnosis of moderate mixed bilateral hearing loss

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all evidence of record.  If the benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


